ORDER
PER CURIAM
Steven Higginbotham (“Plaintiff’) appeals from the judgment of the trial court, which after a bench trial entered judgment against him and in favor of United Parcel Service, Inc. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opiniqn for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).